TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 12, 2019



                                      NO. 03-19-00302-CV


                Gene Fogle, Individually and d/b/a AAA Allstor #2, Appellant

                                                  v.

                                 Kevin Wiley, Appellee, Appellee




        APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
               BEFORE JUSTICES GOODWIN, BAKER, TRIANA
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on January 30, 2019. Appellant

Gene Fogle, Individually and d/b/a AAA Allstor #2, filed an unopposed motion to dismiss the

appeal, and having considered the motion, the Court agrees that the motion should be granted.

Therefore, the Court grants the motion and dismisses the appeal. Appellant shall pay all costs

relating to this appeal, both in this Court and in the court below.